Pillsbury, J. This is an appeal by Curtis Beecher from the order of the County Court of Kendall county, requiring him to contribute toward the support of his brother, Harvey Beecher, adjudged by the court to be a pauper. In our view any judgment we might render in the cause upon the merits would be void for want of jurisdiction in this court. "We had occasion to review the several provisions if the statute allowing appeals to this court, in Morris v. Morris, 12 Brad well, 68, and came to the conclusion that no appeal lies to this court from, the orders, judgments or decrees of the county court, except where they xvere rendered in cases coming within the provisions of section 123 of the act “ to extend the jurisdiction of county courts, and to provide for the practice thereof,” approved March 26, 1874, Bev. St. 339, and upon further consideration we adhere to the views expressed in that case. This proceeding being instituted under Ohap. 107, Bev. St. 1874, entitled, “ An act to revise the law in "relation to paupers,” does not come within any of the classes of actions or proceedings in the county court specified in said See. 123 from which an appeal can be prosecuted to this court, but if any appeal is allowed in this case it is given by Sec. 122 of the same act, to the circuit court. The appeal must he dismissed. Appeal dismissed,